DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 02/22/2022 has been entered. Claims 1-20 are pending in the instant patent application. Claims 1-3, 6-8, 11-13, 16-18 and 20 are amended. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.
Response to 35 U.S.C. §103 Arguments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Furthermore, Applicant’s arguments are moot in light of newly amended language. Applicant is also encouraged to enroll into the AFCP 2.0 program.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Barnea et al. (US 2018/0189377 A1) in view of Conlan et al. (US 2018/0025084 A1) further in view of York et al. (US 2013/0275429 A1).
	Regarding Claim 1, Grady Smith teaches the limitations of Claim 1 which state
	identifying a plurality of users of an enterprise (Grady Smith: Para 0066 - 0072 via the employee interaction related data or information that may be accessed and processed as part of implementing an embodiment of the inventive system and methods may include (but is not required to include, nor are other sources or types of data excluded from consideration) information regarding: [0067] The Hierarchy of roles within the organization; [0068] Department/Group Structures (the identification and purpose/task/goals of such structures); [0069] Performance Metrics (individual and group); [0070] Attendance rate, types of interactions participated in, types declined by a person or group member; [0071] Productivity (based on macro and micro characteristics, and as related to an individual and/or group); [0072] Information about Individuals (e.g., age, race, gender, location/country, department, team, tenure, education, salary, etc.);
	accessing user interaction data from one or more applications operating within the enterprise, the user interaction data indicating interactions among the plurality of users using the one or more applications (Grady Smith: Para 0062 via a data acquisition, processing, and storage sub-system configured for use in acquiring and processing interaction and participant information for an organization, from sources including (but not limited to, or required to include) email, voice mail, call records, text messages, calendaring or event information, task records, time entry records, etc.);
	computing collaboration metrics for a first user of the plurality of users based on the user interaction data (Grady Smith: Para 0215, 0237-0240 via a total Influence Factor was previously described as a sum of all interaction influence factors for an individual member. Additional influence factors can be calculated by summing over the influence factors for a particular set of criteria within an Interaction profile; examples of this are described below: [0238] For example, a sum of the IIF value for all members in the same group as Employee A (based on one or more of department, salary range, age range, location, tenure, hierarchy level, etc.), provides a measure of Employee A's Internal Interaction Influence Factor. Similarly, summing over IIFs for all members outside of Employee A's group provides an External Interaction Influence Factor; [0239] A Relative Influence Factor can be calculated by comparing Total, Internal or External IIFs across a team or organization. Each member can be associated with a score that represents how much influence they have in relation to other people on their team; [0240] Team members with high relative internal or external influencer factors may be good potential assets for promotions or for including on certain projects, marketing pitches, etc. The higher influence factors may indicate the member's effectiveness, ability, and comfort in navigating the organization);
	computing a collaboration strength score based the collaboration metrics for the first user (Grady Smith: Para 0063, 0148 via process or method for generating a visualization/representation of an organization's communications, information and process flows (based on and using the interaction and participant information). The visualization or representation may include an indication of the relative strength or importance of a particular flow or relationship. This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions. The indication may be based on a metric related to interactions/information flow. An example of such a visualization is a network model of employees/nodes and one or more types of connecting attributes between the nodes. These connecting attributes may include aspects such as communication/information flows, relative involvement in a project, the number of contacts/interactions, the relative value of an interaction to a specified decision process, an indication of regular contacts, contacts in a specified group, reporting relationships, position in a role-based hierarchy, etc.; The layout of FIG. 6(b) has been constructed to emphasize the degree, number or significance of interactions between individuals or groups. This is suggested by the thickness or strength of a connection between two nodes in the figure);
	providing the collaboration strength score to a client device of the first user (Grady Smith: Para 0122-0123, 0267 via user interface layer or tier 302 having one or more user interfaces 303. Examples of such user interfaces include graphical user interfaces and application programming interfaces (APIs). Each user interface may include one or more interface elements 304. For example, users may interact with interface elements in order to access functionality and/or data provided by application and/or data storage layers of the example architecture. Examples of graphical user interface elements include buttons, menus, checkboxes, drop-down lists, scrollbars, sliders, spinners, text boxes, icons, labels, progress bars, status bars, toolbars, windows, hyperlinks and dialog boxes. Application programming interfaces may be local or remote, and may include interface elements such as parameterized procedure calls, programmatic objects and messaging protocols. As described herein, embodiments of the invention provide a method for configuring aspects of a user interface (such as the data entry fields of a form) by specifying one or more user interface elements to present to a specified user; Further, although many of the organizational/interaction representations described herein may display connections or characteristics of connections using size and/or color, other indications of the relative strength or importance, or another characteristic of a connection or interaction path may be used).
	However, Grady Smith does not explicitly disclose the limitations of Claim 1 which state identifying an application based on a comparison of the collaboration strength score and a threshold score and forming an application recommendation that indicates a configuration of the application.
	Barnea though, with the teachings of Grady Smith, teaches of
	identifying an application based on a comparison of the collaboration strength score and a threshold score (Barnea: Para 0029 via Operation RECEIVE SOCIAL TRAITS 202, can receive persona social traits (e.g., PERSONA TRAITS STORE 124) and recommendation templates (e.g., ACTION TEMPLATE STORE 130) for processing by TEMPLATE MATCHER 132. It should be noted that operation RECEIVE SOCIAL TRAITS 202 can receive persona social traits and recommendation templates for processing based on methods such as, but not limited to, periodic data feeds and initiated by user activation of SOCIAL ACTION ENGINE 128 via a user interface (e.g., SOCIAL NETWORK ENGINE 122). When operation RECEIVE SOCIAL TRAITS 202 completes, processing proceeds toward operation CREATE TEMPLATE MATRIX 204. In operation CREATE TEMPLATE MATRIX 204, TEMPLATE MATCHER 132 can match user recommendation templates (e.g., ACTION TEMPLATE STORE 130) with persona social traits (e.g., PERSONA TRAITS STORE 124) to create/update the user's matching matrix and the matching matrix cells (e.g., intersections within the matching matrix) can be scored based on eminence relevancy. The relevancy score (e.g., pattern score) can be determined by a rule- based algorithm that compares persona social traits with recommendation templates identified in a user's matching matrix. The output of the pattern scoring algorithm can range from 0 to 1 to identify the relevancy of a recommendation template for a user. For example, a pattern score of ‘0’, ‘0.7’ and ‘1’ can indicate a recommendation template has respectively, no relevancy, partially strong relevancy and strong relevancy. It should be noted that recommendation templates and associated recommended social actions can selected for presentation/output based on pattern scoring values comprising a user's matching matrix. It should be further noted that an output quantity and/or sequence of recommendation templates can be based on factors such as, but not limited to, a predetermined threshold count of the matching matrix cells, pattern score magnitude and eminence priority. Eminence priority can be described as weighting factor based on actions having proportional effect on eminence score. For example, a document posting can have more effect on eminence as compared to following another user. The pattern scored recommendation templates matrix can be sent toward MATCHING MATRIX STORE 134 for storage);
	forming an application recommendation that indicates a configuration of the application (Barnea: Para 0029-0034 via Operation RECEIVE SOCIAL TRAITS 202, can receive persona social traits (e.g., PERSONA TRAITS STORE 124) and recommendation templates (e.g., ACTION TEMPLATE STORE 130) for processing by TEMPLATE MATCHER 132. It should be noted that operation RECEIVE SOCIAL TRAITS 202 can receive persona social traits and recommendation templates for processing based on methods such as, but not limited to, periodic data feeds and initiated by user activation of SOCIAL ACTION ENGINE 128 via a user interface (e.g., SOCIAL NETWORK ENGINE 122). When operation RECEIVE SOCIAL TRAITS 202 completes, processing proceeds toward operation CREATE TEMPLATE MATRIX 204. In operation CREATE TEMPLATE MATRIX 204, TEMPLATE MATCHER 132 can match user recommendation templates (e.g., ACTION TEMPLATE STORE 130) with persona social traits (e.g., PERSONA TRAITS STORE 124) to create/update the user's matching matrix and the matching matrix cells (e.g., intersections within the matching matrix) can be scored based on eminence relevancy. The relevancy score (e.g., pattern score) can be determined by a rule- based algorithm that compares persona social traits with recommendation templates identified in a user's matching matrix. The output of the pattern scoring algorithm can range from 0 to 1 to identify the relevancy of a recommendation template for a user. For example, a pattern score of ‘0’, ‘0.7’ and ‘1’ can indicate a recommendation template has respectively, no relevancy, partially strong relevancy and strong relevancy. It should be noted that recommendation templates and associated recommended social actions can selected for presentation/output based on pattern scoring values comprising a user's matching matrix. It should be further noted that an output quantity and/or sequence of recommendation templates can be based on factors such as, but not limited to, a predetermined threshold count of the matching matrix cells, pattern score magnitude and eminence priority. Eminence priority can be described as weighting factor based on actions having proportional effect on eminence score. For example, a document posting can have more effect on eminence as compared to following another user. The pattern scored recommendation templates matrix can be sent toward MATCHING MATRIX STORE 134 for storage. When operation CREATE TEMPLATE MATRIX 204 completes, processing proceeds toward operation INSTANTIATE ACTION OUTPUT 206. Operation INSTANTIATE ACTION OUTPUT 206, can determine if a user activates recommendations function (e.g., SOCIAL ACTION ENGINE 128) via interaction with social network software (e.g., SOCIAL NETWORK ENGINE 122). For example, a user can select a “recommendation” tab or a pull-down to open “recommendations” within a social networking interface (e.g., USER APPLICATION(S) 112). When operation INSTANTIATE ACTION OUTPUT 206 is ‘Yes” (e.g., instantiated), processing proceeds toward operation RECEIVE SOCIAL ANALYTICS 208, otherwise operation INSTANTIATE ACTION OUTPUT 206 processing ends. Operation RECEIVE SOCIAL ANALYTICS 208, can receive recent social networking activity from one or more social graphs (e.g., SOCIAL GRAPH ANALYTICS 126). Recent social networking activities can comprise activities such as, but not limited to, connections, follows, likes, comments, tags, creates, shares, joins, follows and posts can be identified based on social analytic data. Further, received recent social activity can comprise a user's social eminence scores/rankings for prioritizing recommended social actions. When operation RECEIVE SOCIAL ANALYTICS 208 completes, processing proceeds toward operation DETERMINE RECOMMENDED ACTIONS 210. Operation DETERMINE RECOMMENDED ACTIONS 210, can receive a user's matching matrix (e.g., MATCHING MATRIX STORE 134), a history of recommended social actions and associated social action status (e.g., RECOMMENDATION STORE 136). RECOMMENDATION GENERATOR 138 can analyze the recent social networking activities (e.g., from SOCIAL GRAPH ANALYTICS 126) to create/update the recommended social actions and assign respective recommended social action rationale. It should be noted that more recent recommended social actions can be sorted as a priority within a recommend action template/category. Further, an indicator can identify recently created recommended social actions (e.g., a social action event indicator). For example, three recommended social actions can be determined fora recommended social action template where one is newly created and two former recommended social actions are received from RECOMMENDATION STORE 136 that have not been acted upon. In this example a “NEW” indicator can be associated toward the first of the three recommended social actions. In addition, the social action event indicator can be active/visible for a timed period. For example, after a predetermined time duration and/or a predetermined viewed output count by a user, a recommended social action can be considered no longer “NEW” and the social action event indicator can be set to an inactive state. When operation DETERMINE RECOMMENDED ACTIONS 210 completes, processing proceeds toward operation OUTPUT RECOMMENDED ACTIONS 212. Operation OUTPUT RECOMMENDED ACTIONS 212, can store recommended social actions from operation DETERMINE RECOMMENDED ACTIONS 210 toward RECOMMENDATION STORE 136 and/or can output the collection of recommended social actions toward a computer display (e.g., USER APPLICATION(S) 112). The recommended social actions can be output as groups of recommended social actions related to respective recommendation templates. It should be noted that the recommended social actions output sequence comprising the recommendation template can be arranged by factors such as, but not limited to, the user's recent user social networking activity and the relative strength of the social action rationale. It should be noted that stored recommended social actions can create a history of recommended social actions and/or to enable the ability to track social action status for respective recommended social actions and/or to track respective social action event indicators for highlighting recommended social actions. When operation OUTPUT RECOMMENDED ACTIONS 212 completes, processing proceeds toward operation PERFORM ACTION 214. Operation PERFORM ACTION 214, can monitor user interaction input with displayed recommended social action templates and/or recommended social actions displayed within the recommended social action templates. As a user interacts with display output based on operation OUTPUT RECOMMENDED ACTIONS 212, responses such as, but not limited to, hot-links, pop-ups, hover information and activated buttons can be activated).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith with the teachings of Barnea in order to have identifying an application based on a comparison of the collaboration strength score and a threshold score and forming an application recommendation that indicates a configuration of the application. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, Grady Smith does not explicitly disclose the limitations of Claim 1 which state detecting, at the client device, a selection of a graphical user interface element corresponding to the application recommendation; in response to detecting the selection of the graphical user interface element, operating the application at the client device using preset parameters of the configuration, the preset parameters comprising an identification of an email, a message, a user, a document, or a meeting invite.
	Conlan though, with the teachings of Grady Smith/Barnea, teaches of 
	detecting, at the client device, a selection of a graphical user interface element corresponding to the application recommendation; in response to detecting the selection of the graphical user interface element, operating the application at the client device using preset parameters of the configuration, the preset parameters comprising an identification of an email, a message, a second user, a document, or a meeting invite. (Conlan: Para 0058-0059 via FIG. 7 illustrates a recommendation configured as an email notification. As previously discussed, in response to detection of an opening of a document, a collaboration detection module may be configured to monitor one or more actions performed in conjunction with the document to determine a usage pattern associated with the document. The collaboration module may also be configured to determine an identifier associated with the document, and determine other interactions with the document based on the identifier. The collaboration module may then be configured to provide a recommendation for display based on the usage pattern associated with the document, the identifier, and the other interactions with the document, where the recommendation includes one or more collaboration tools. As shown in a diagram 700, the recommendation may be configured and displayed as an email notification 704. A user associated with the document may receive an email message 702 through a communication application executing on a computing device of the user, where the email message 702 may include the email notification 704. The email notification 704 may include a prompt 706 and a main instruction 708. The prompt 706 may indicate to the user what collaboration tools are currently being implemented and/or why the recommendation for content collaboration is being provided. For example, if the collaboration detection module detects that the document is saved through a cloud-based storage service accessible to the other users collaborating on the document, and each user is notified through email message when a change is made to the document, the prompt 706 my indicate that file-sharing and communication-based collaboration tools are being implemented for the document. The prompt 706 may also include that this recommendation is being provided because more frequent interaction with the document among the users has been detected which may be benefited by additional collaboration features. The main instruction 708 may pose to the user whether or not be/she would like to expand the collaborative features available for the document. At least one collaboration tool 710 may be recommended. In some embodiments, additional options for collaboration tools 712 may also be provided. For more information on the recommended collaboration tool 710 and/or additional options for collaboration tools 712, the user may select a link 714 to a site comprising more detailed information. In other embodiments, the email notification 704 may also include another prompt containing information regarding the benefit of employing the recommended collaboration tool 710 and/or additional options for collaboration tools 712. The user may then be enabled to select the recommended collaboration tool 710 and/or one of the additional options for collaboration tools 712 for implementation through the email notification 704).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith/Barnea with the teachings of Conlan in order to have detecting, at the client device, a selection of a graphical user interface element corresponding to the application recommendation; in response to detecting the selection of the graphical user interface element, operating the application at the client device using preset parameters of the configuration, the preset parameters comprising an identification of an email, a message, a second user, a document, or a meeting invite. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, Grady Smith does not explicitly disclose the limitations of Claim 1 which state causing a display of a graphical user interface of the application at the client device of the first user; pre-filling a content of the graphical user interface with the preset parameters; detecting, from the client device of the first user, a confirmation of the pre-filled content in the graphical user interface; and in response to detecting the confirmation, generating a communication, addressed from the first user, with the pre-filled content to the second user.
	York though, with the teachings of 
	causing a display of a graphical user interface of the application at the client device of the first user and pre-filling a content of the graphical user interface with the preset parameters (York: Para 0124 via FIG. 12 is an illustration of an exemplary document plugin interface 1200, according to a preferred embodiment of the invention. According to a preferred embodiment of the invention, plugin 1200 is displayed within one or more document management client applications 350, although in some embodiments plugin 1200 may be provided as a standalone application accessible to a user 142 while or even after viewing a content object 101 in a document management client application 350 (that is, plugin 1200 could be provided as a persistent application that, for example, displays a continuously evolved list of recommendations based on a plurality of recent content objects 101 viewed and actions 131 taken by a user 142, and thus providing a more general-purpose assistance to the user 142. Exemplary plugins 1200 may comprise a title bar 1201, one or more contact recommendations 1210, one or more content object recommendations 1220, one or more collaboration or project recommendations 1230, and any number of other recommendations (for example, recommendations that link to a particular public folder in a managed content object store such as SharePoint). Recommendations may be, but need not be, sorted and presented in order of their likely relevance or utility, as judged by relevance engine 524. Contact recommendations 1210 may comprise a photo 1211 or other graphical image representing the contact being recommended (for example, an avatar could be used), a contact name field 121, a "Contact" button 1213 that enables proactive communicative contact with the contact being recommended (for example, clicking button 1213 could pop up an email edit window that is prepopulated with sender and recipient information corresponding to the user 142 viewing the recommendation (sender) and the recommended person who is being contacted (recipient), and possibly an automatically-generated subject line), a contact role data field 1214 (for instance, identifying the contact as an "Account Manager"), and one or more optional social network connection icons or buttons 1215 (for example, well-known Facebook.TM., Twitter.TM., and LinkedIn.TM. icons that are clickable and that will take user 142 to the contact's respective social network home page)).
	detecting, from the client device of the first user, a confirmation of the pre-filled content in the graphical user interface; and in response to detecting the confirmation, generating a communication, addressed from the first user, with the pre-filled content to the second user (York: Para 0124 via FIG. 12 is an illustration of an exemplary document plugin interface 1200, according to a preferred embodiment of the invention. According to a preferred embodiment of the invention, plugin 1200 is displayed within one or more document management client applications 350, although in some embodiments plugin 1200 may be provided as a standalone application accessible to a user 142 while or even after viewing a content object 101 in a document management client application 350 (that is, plugin 1200 could be provided as a persistent application that, for example, displays a continuously evolved list of recommendations based on a plurality of recent content objects 101 viewed and actions 131 taken by a user 142, and thus providing a more general-purpose assistance to the user 142. Exemplary plugins 1200 may comprise a title bar 1201, one or more contact recommendations 1210, one or more content object recommendations 1220, one or more collaboration or project recommendations 1230, and any number of other recommendations (for example, recommendations that link to a particular public folder in a managed content object store such as SharePoint). Recommendations may be, but need not be, sorted and presented in order of their likely relevance or utility, as judged by relevance engine 524. Contact recommendations 1210 may comprise a photo 1211 or other graphical image representing the contact being recommended (for example, an avatar could be used), a contact name field 121, a "Contact" button 1213 that enables proactive communicative contact with the contact being recommended (for example, clicking button 1213 could pop up an email edit window that is prepopulated with sender and recipient information corresponding to the user 142 viewing the recommendation (sender) and the recommended person who is being contacted (recipient), and possibly an automatically-generated subject line), a contact role data field 1214 (for instance, identifying the contact as an "Account Manager"), and one or more optional social network connection icons or buttons 1215 (for example, well-known Facebook.TM., Twitter.TM., and LinkedIn.TM. icons that are clickable and that will take user 142 to the contact's respective social network home page). Content object recommendations 1220 may comprise an icon 1221 identifying the content object type (email, Word.TM., Excel.TM., video file, etc.), one or more attachment preview icons or buttons 1222 (that shows a thumbnail-style image of a representative sample of an attachment or an icon representing the content object type of an attachment, or both), and content-specific metadata such as (for an email; equivalent or other types of data may be used for other content object types, and any data selections shown are merely exemplary in any case) email subject 1223, sent date 1224, attachment title(s) 1225, author(s) 1226, modification date(s) 1227, and the like. Collaboration, project, or public folder recommendations 1230 may comprise a project or other logo 1231, a site icon such as a SharePoint.TM. logo 1235, a project or folder title 1232, a site owner or project manager name 1233, a source or other hypertext link 1234, and the like. In some embodiments, a "filter bar" 1240 may be provided that allows a user 142 to select a recommendation type and to filter the recommendation list so that only recommendations corresponding to that type are displayed (in some embodiments, more than one recommendation type button may be selected, each acting as a toggle, thus allowing user 142 specify more complex filters such as "show me only Word.TM. documents and emails"). Recommendation types, represented as clickable icons (which could each have a recognizable logo or a text identifier on it), might include email 1241, chat message 1242, Word.TM. document 1243, Excel.TM. document 1244, site icon (for example for SharePoint.TM.) 1245, DropBox folders 1246, and so forth. Many other recommendation types may be used according to the invention, including but not limited to contacts, domains (show only recommendations relevant to a specific domain), topics, and so forth; additional recommendation filter types may be accessed using scroll button 1247 or any other navigation means known in the art. While in some embodiments only a limited number of recommendations may be shown in plugin 1200, others may be rendered viewable either through use of filtering, optional "Next" or "More" buttons, or one or more scroll bar user interface elements 1202, as desired. It will be appreciated that many techniques are known in the art for displaying subsets of a list of items to a user, and for navigating to other subsets of the list, any of which may be used according to the invention).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith/Barnea/Conlan with the teachings of York in order to have causing a display of a graphical user interface of the application at the client device of the first user; pre-filling a content of the graphical user interface with the preset parameters; detecting, from the client device of the first user, a confirmation of the pre-filled content in the graphical user interface; and in response to detecting the confirmation, generating a communication, addressed from the first user, with the pre-filled content to the second user. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, Grady Smith/Barnea/Conlan/York teaches the limitations of Claim 2 which state
	accessing interactions within the enterprise for the first user up to a predefined degree of contacts (Grady Smith: Para 0263 via only interactions that are related to or concern a specific topic (e.g., an upcoming event, operational issue, etc.) are illustrated);
	forming a core working group of the first user based on the accessed interactions (Grady Smith: Para 0263 via only interactions that are related to or concern a specific topic (e.g., an upcoming event, operational issue, etc.) are illustrated); and
	calculating the collaboration metrics based on the core working group of the first user (Grady Smith: Para 0264 via the interactions that are related to or concern a specific topic (e.g., an upcoming event, operational issue, etc.) as weighted by the number of such interactions are illustrated--this provides a graphic indication of where the communications related to the issue are most focused or concentrated and may suggest those having the most knowledge or information about the topic).
	Regarding Claim 3, Grady Smith/Barnea/Conlan/York teaches the limitations of Claim 3 which state
	identifying a weight corresponding to an action of a corresponding application, the action being directed to the first user from another user within the enterprise or from the first user to another user within the enterprise (Grady Smith: Para 0178 via weight based on interaction type. The importance of each interaction is different so each type has an associated weight to give it more or less influence during the analysis. Weights can be adjusted manually or dynamically via a machine learning process that optimizes for a certain outcome or goal);
	determining a number of actions for each application (Grady Smith: Para 0173, 0179-0180 via each instance of an interaction between employees/personnel is captured/recorded; participation level may be tracked when possible. This may be determined based on measurable factors, such as whether an event was accepted/attended/declined, or active correspondence in an email thread (versus just being on recipient list). During analysis, more weight may be given to interactions with a higher participation level, or certain interactions can be excluded from analysis based on low participation level; [0180] Time & Date of interaction to monitor interactions over time, and if desired, give more weight to recent interactions, to filter interactions to use in analysis based on when they occurred);
	applying the weight of the corresponding action to the number of actions for each application (Grady Smith: Para 0180 via time & date of interaction to monitor interactions over time, and if desired, give more weight to recent interactions, to filter interactions to use in analysis based on when they occurred); and
	computing a total score based on the applied weight of the corresponding action to the number of actions for each application (Grady Smith: Para 0188-0195 via calculating a Member-to-Member Interaction Influence Factor (IIF); Note that the IIF between two members (i.e., IIF from member A to B, versus IIF from member B to A) may be different due to the participation level; for example, if sending an email has more weight than receiving an email, or if assigning a task gives more weight to the assignor than the assignee. An overall direction of influence between two members can be established by comparing their relative factors. Identifying employees with net outward influence could be used to determine candidates for promotion, management, or as champions for ideas and projects; and [0195] The suggested formula may be modified to include additional weights based on a hierarchy level or other attributes that relate one person to another within the organization).
	Regarding Claim 6, Grady Smith/Barnea/Conlan/York teaches the limitations of Claim 6 which state
	determining a collaboration category of the first user based on the collaboration strength score of the first user (Grady Smith: Para 0063 via example of such a visualization is a network model of employees/nodes and one or more types of connecting attributes between the nodes. These connecting attributes may include aspects such as communication/information flows, relative involvement in a project, the number of contacts/interactions, the relative value of an interaction to a specified decision process, an indication of regular contacts, contacts in a specified group, reporting relationships, position in a role-based hierarchy, etc.); and
	providing the collaboration category of the first user to the client device of the first user (Grady Smith: Para 0110, 0123 via the user interface tier 216 may maintain multiple user interfaces 217, including graphical user interfaces and/or web -based interfaces. The user interfaces may include a default user interface for the service to provide access to applications and data for a user or "tenant" of the service (depicted as "Service UI" in the figure), as well as one or more user interfaces that have been specialized/customized in accordance with user specific requirements (e.g., represented by "Tenant A UI", "Tenant Z UI" in the figure, and which may be accessed via one or more APIs). The default user interface may include components enabling a tenant or platform administrator to administer the tenant's participation in the functions and capabilities provided by the service platform, such as accessing data, causing the execution of specific data processing operations, etc.; user interfaces include graphical user interfaces and application programming interfaces (APIs). Each user interface may include one or more interface elements 304. For example, users may interact with interface elements in order to access functionality and/or data provided by application and/or data storage layers of the example architecture).
	Regarding Claim 10, Grady Smith/Barnea/Conlan/York teaches the limitations of Claim 10 which state
	wherein the one or more applications comprise at least one of an email application, an instant message application, a document sharing application, a meeting application, and a calendar application (Grady Smith: Para 0062 via wherein the one or more applications comprise at least one of an email application, an instant message application, a document sharing application, a meeting application, and a calendar application).
	Regarding Claim 11, it is analogous in nature to Claim 1 and is rejected for the same reasons. In addition, Grady Smith teaches of a processor and memory storing instructions (Grady Smith: Para 0320).
	Regarding Claims 12, 13 and 16, they are analogous in nature to Claims 2, 3 and 6 respectively and are rejected for the same reasons.
	Regarding Claim 20, it is analogous in nature to Claim 1 and is rejected for the same reasons. In addition, Grady Smith teaches of a non-transitory computer readable medium (Grady Smith: Para 0028).
Claim 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Barnea et al. (US 2018/0189377 A1) in view of Conlan et al. (US 2018/0025084 A1) in view of York et al. (US 2013/0275429 A1) further in view of Agarwal et al. (US 2015/0067043 A1).
	Regarding Claim 4, while Grady Smith/Barnea/Conlan/York teaches the limitations of Claim 3, it does not explicitly disclose the limitations of Claim 4 which state wherein the collaboration metrics comprise a degree centrality metric, an eigen centrality metric, a betweenness centrality metric, and a closeness centrality metric.
	Agarwal though, with the teachings of Grady Smith/Barnea/Conlan/York, teaches of
	wherein the collaboration metrics comprise a degree centrality metric, an eigen centrality metric, a betweenness centrality metric, and a closeness centrality metric (Agarwal: Para 0028, 0048-0054 via the degree centrality, i.e., the number of edges of a node; Influencers may be identified through eigenvector centrality. This metric assigns relative scores to all nodes based on the concept that connections to high-scoring nodes weigh more than those to low-scoring nodes; For each community, coordinators may be identified as those who have high betweenness centrality score. Betweenness centrality of a node measures the number of shortest paths from all nodes to all the others that pass through that node; Betweenness centrality identifies a worker's position within a network in terms of its ability to make connections to other pairs or groups in a network; Eigenvalue measures how close a worker is to other highly close workers within a network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith/Barnea/Conlan/York with the teachings of Agarwal in order to have wherein the collaboration metrics comprise a degree centrality metric, an eigen centrality metric, a betweenness centrality metric, and a closeness centrality metric. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 5, the combination of Grady Smith/Barnea/Conlan/York/Agarwal teaches the limitation of Claim 5 which states
	wherein the degree centrality metric indicates a connection strength, the eigen centrality metric indicates a network strength, the betweenness centrality metric indicates an influence strength, and the closeness centrality metric indicates a proximity strength (Agarwal: Para 0028, 0048-0054 via the degree centrality, i.e., the number of edges of a node; Influencers may be identified through eigenvector centrality. This metric assigns relative scores to all nodes based on the concept that connections to high-scoring nodes weigh more than those to low- scoring nodes; For each community, coordinators may be identified as those who have high betweenness centrality score. Betweenness centrality of a node measures the number of shortest paths from all nodes to all the others that pass through that node; Betweenness centrality identifies a worker's position within a network in terms of its ability to make connections to other pairs or groups in a network; Eigenvalue measures how close a worker is to other highly close workers within a network).
	Claims 14 and 15 are analogous in nature to Claims 4 and 5 and are rejected for the same reasons.
Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Barnea et al. (US 2018/0189377 A1) in view of Conlan et al. (US 2018/0025084 A1) in view of York et al. (US 2013/0275429 A1) further in view of Cong et al. (US 2018/0005161 A1).
	Regarding Claim 7, while Grady Smith/Barnea/Conlan/York teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 7 which state determining that the collaboration strength score of the first user is below a preset collaboration threshold for the enterprise; and generating a recommendation to the first user in response to determining that the collaboration strength score of the first user is below a preset collaboration threshold of the enterprise, the recommendation comprising at least one recommended action for the first user in using the one or more applications operating within the enterprise.
	Cong though, with the teachings of Grady Smith/Barnea/Conlan/York, teaches of
	determining that the collaboration strength score of the first user is below a preset collaboration threshold for the enterprise (Cong: Para 0043 via the metric system 220 can be configured to: identify a skill weakness (e.g., a user metric value below a threshold determined from an average metric value for other members of the user's team, etc.) for a user based on the user's historic data; recommend a skill development action to the user (e.g., scheduling a skill-building course for the user; scheduling a meeting with the user's manager; etc.); track the user's data associated with the skill (e.g., peer comments; validation constructs; query responses; etc.) over a period of time; and query the user and/or peers to determine whether the user has improved on the skill. However, the skill weakness, skill development action, and/or any other suitable information can be received from a user (e.g., the user or a second user). In a second specific example, the recommendation module can be automatically reinforced when the user improved on the skill (e.g., where the same action can be recommended to other users with the same skill deficit and/or user profile, etc.), and can be retrained when the user did not improve on the skill (e.g., where the same action is not recommended to other users with the same skill deficit and/or user profile, etc.). However, modules can be updated in any other suitable manner); and 
	generating a recommendation to the first user in response to determining that the collaboration strength score of the first user is below a preset collaboration threshold of the enterprise, the recommendation comprising at least one recommended action for the first user in using the one or more applications operating within the enterprise (Cong: Para 0024 via method 100 and/or system 200 can function to collect user data, organize the data (e.g., quantify the data; extract factor values correlated with user metrics; etc.), analyze the data (e.g., interpret the data; determine user metrics; etc.), and/or present the data to users (e.g., employees, managers, leadership such as the corporate suite, people operations such as human resources, etc.). The method 100 can additionally or alternatively function to predict user changes associated with the workplace, such as changes in performance, alignment, engagement, and/or any other suitable change. The method 100 can additionally or alternatively function to automatically recommend workplace actions (e.g., user actions to improve their skills, to correct undesired trends in user metrics; operations actions to mitigate negative effects of employee actions on other employees, to mitigate the occurrence of undesirable employee actions; managerial or leadership actions such as employee project or task assignment, employee team assignment; etc.) and/or generate any other suitable set of recommendations. However, the method 100 and/or system 200 can perform any Suitable functionality).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith/Barnea/Conlan/York with the teachings of Cong in order to have determining that the collaboration strength score of the first user is below a preset collaboration threshold for the enterprise; and generating a recommendation to the first user in response to determining that the collaboration strength score of the first user is below a preset collaboration threshold of the enterprise, the recommendation comprising at least one recommended action for the first user in using the one or more applications operating within the enterprise. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 8, the combination of Grady Smith/Barnea/Conlan/York/Cong teaches the limitations of Claim 8 which states
	detecting, from the client device of the first user, a selected recommended action from the recommendation (Conlan: Para 0052 via in response to either a user selection of the "OK" command 520 or the "Cancel" command 524, content of the window notification 506 may be replaced with a prompt 550 and a main instruction 552 associated with recommended collaboration tools, as shown in the diagram 500B. in other embodiments, this may be the initial and/or only content dis played within the window notification 506. The prompt 550 may indicate to the user which collaboration tools are currently being implemented and/or why the recommendation for content collaboration is being provided);
	identifying an application from the one or more applications, the identified application corresponding to the selected recommended action (Conlan: Para 0054 via FIG. 6 illustrates a recommendation configured as a ribbon notification As shown in a diagram 600, a user may open a document 604 through an application executing on a computing device of the user, where the document may be displayed through a user experience 602 of the application. The user experience 602 may include a ribbon and/or tool bar 606 comprising one or more tabs, where one of the tabs may be a collaborate tab 608, for example. The document 604 may be a word-processing document associated with a productivity service, for example, that one or more other users may be collaborating on); and
	calling an application function of the identified application on the client device of the first user (Conlan: Para 0052, 0059 via response to either a user selection of the "OK" command 520 or the "Cancel" command 524, content of the window notification 506 may be replaced with a prompt 550 and a main instruction 552 associated with recommended collaboration tools, as shown in the diagram 500B. in other embodiments, this may be the initial and/or only content displayed within the window notification 506. The prompt 550 may indicate to the user which collaboration tools are currently being implemented and/or why the recommendation for content collaboration is being provided. For example, if the collaboration detection module detects editing of the document 504 by multiple users but at different times based on the usage pattern, identifier, and other interactions, the prompt 550 may indicate that limited or no collaboration tools are being implemented for the document 504. The prompt 550 may also indicate that this recommendation is being provided because other users have been detected interacting with the document, and thus the users may benefit from the implementation of available collaboration features. The main instruction 552 may pose to the user whether or not be/she would like to expand the collaborative features available for the document 504. At least one collaboration tool 554 may be recommended. In some embodiments, additional options for collaboration tools 556 may also be provided. For more information on the recommended collaboration tool 554 and/or other options for collaboration tools 556, the user may select a link 558 to a site comprising more detailed information. In other embodiments, the window notification 506 may also include another prompt containing information regarding the benefit of employing the recommended collaboration tool 554 and/or additional options for collaboration tools 556. The user may then be enabled to select 560 the recommended collaboration tool 554 and/or additional options for collaboration tools 556 for implementation through the window notification 506).
	Regarding Claim 9, the combination of Grady Smith/Barnea/Conlan/York/Cong teaches the limitation of Claim 9 which states
	wherein the application function generates a prepopulated message to one or more users identified from the selected recommendation (Conlan: Para 0056 via ribbon notification 614 may include a prompt 616 and a main instruction 618. The prompt 616 may indicate to the user what collaboration tools are currently being implemented and/or why the recommendation for content collaboration is being provided. For example, if the collaboration detection module detects that the document is saved through a cloud-based storage service accessible to the other users collaborating on the document 604, the prompt 616 may indicate file-sharing, collaboration tools are being implemented for the document 604 and that this recommendation is being provided because more frequent interaction with the document among the users has been detected which may be benefitted by additional collaboration features. The main instruction 618 may poseto the user whether or not be/she would like to expand the collaborative features available, for the document 604. At least one collaboration tool 620 may be recommended. In some embodiments, additional options for collaboration tools 622 may also be provided. For more information on the recommended collaboration tool 620 and/or additional options for collaboration tools 622, the user may select link 624 to a site comprising more detailed information. In other embodiments, the ribbon notification 614 may also include another prompt containing information regarding the benefit of employing the recommended collaboration tool 620 and/or additional options for collaboration tools 622. The user may then be enabled to select the recommended collaboration tool 620 and/or additional options for collaboration tools 622 for implementation through the ribbon notification 614).
	Claims 17, 18 and 19 are analogous in nature to Claims 7, 8 and 9 and are rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623